Citation Nr: 9917457	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right ankle 
disability.

2. Entitlement to service connection for left ankle 
disability.

3. Entitlement to service connection for left femur and 
pelvis disability.

4. Entitlement to service connection for right wrist 
disability.

5. Entitlement to service connection for left wrist 
disability.

6. Entitlement to service connection for chronic skin 
rashes.

7. Entitlement to service connection for chest disability 
(status post pleural effusion and collapsed lung).

8. Entitlement to service connection for residuals of 
multiple cysts.

9. Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.

10. Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

11. Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendonitis.

12. Entitlement to an evaluation in excess of 10 percent for 
left shoulder tendonitis.

13. Entitlement to a compensable evaluation for residuals of 
rib fractures.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that in his August 1996 request for 
benefits, the veteran noted exposure to burning natural gas, 
petroleum, and hydrocarbons during his service in the 
Persian Gulf War.  The RO sent the veteran a Persian Gulf 
development letter dated in September 1996 requesting 
information concerning any specific disability claimed to be 
linked to his Persian Gulf War experience.  No information 
was received from the veteran within 60 days of the date of 
that letter, however, in his March 1998 substantive appeal, 
he again mentioned his Persian Gulf service, stating that he 
was unsure whether any of his disabilities were related to 
such service.  Thus, the record remains unclear with respect 
to whether the veteran desires to bring forth a claim 
regarding compensation for disability related to his service 
in the Persian Gulf War.  The RO should take appropriate 
action to clarify whether the veteran wishes to pursue a 
claim for a specific disability due to his Persian Gulf 
service.


FINDINGS OF FACT

1. The claim for entitlement to service connection for right 
ankle disability is not plausible. 

2. The claim for entitlement to service connection for left 
ankle disability is not plausible.

3. The claim for entitlement to service connection for left 
femur and pelvis disability is not plausible.

4. The claim for entitlement to service connection for right 
wrist disability is not plausible.

5. The claim for entitlement to service connection for left 
wrist disability is not plausible.

6. The claim for entitlement to service connection for 
chronic skin rashes is not plausible.

7. The claim for entitlement to service connection for chest 
disability (status post pleural effusion and collapsed 
lung) is not plausible.

8. The claim for entitlement to service connection for 
multiple cysts is not plausible.

9. The veteran's right knee chondromalacia is currently 
manifested by a stable knee, normal flexion and 
extension, negative anterior and posterior drawer signs, 
positive lateral meniscus sign, positive chondromalacia 
sign, evidence of Osgood-Schlatter's disease, and 
crepitus on motion, productive of no more than slight 
impairment. 

10. The veteran's left knee chondromalacia is currently 
manifested by a stable knee, normal flexion and 
extension, negative anterior and posterior drawer signs, 
positive lateral meniscus sign, positive patellofemoral 
sign, evidence of a history of Osgood-Schlatter's 
disease, and crepitus on motion, productive of no more 
than slight impairment.

11. The veteran's right shoulder tendonitis is currently 
manifested by crepitus on motion, 100 degrees of 
abduction, normal adduction, normal flexion, normal 
extension, and 90 degrees of internal and external 
rotation.

12. The veteran's left shoulder tendonitis is currently 
manifested by crepitus on motion, 110 degrees of 
abduction, normal adduction, normal extension, normal 
flexion, 45 degrees of internal and external rotation. 

13. The veteran's residuals of rib fractures are currently 
manifested by callus formation on ribs 3-9, radiographic 
evidence of healed fractures, some chest well deformity, 
and intermittent pleuritic chest pain.


CONCLUSIONS OF LAW

1. The claim for service connection for right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim for service connection for left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The claim for service connection for left femur and 
pelvis disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4. The claim for service connection for right wrist 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5. The claim for service connection for left wrist 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6. The claim for service connection for chronic skin rashes 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7. The claim for service connection for chest disability 
(status post pleural effusion and collapsed lung) is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. The claim for service connection for residuals of 
multiple cysts is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9. The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5260 (1998).

10. The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5260 (1998). 

11. The criteria for an evaluation in excess of 10 percent 
for right shoulder tendonitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201-5024 (1998). 

12. The criteria for an evaluation in excess of 10 percent 
for left shoulder tendonitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201-5024 (1998). 

13. The criteria for a compensable evaluation for residuals 
of rib fractures have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5297 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Before evaluating the merits of the veteran's claims for 
service connection on appeal, the initial question to be 
answered is whether he has presented sufficient evidence to 
form well-grounded claims.  In order to be well grounded, 
the claims must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

The veteran's service medical records reveal that at 
induction he indicated a positive history of leg cramps and 
pain or pressure in the chest.  During his lengthy active 
duty service, the veteran was treated for multiple problems 
including skin rashes, cysts, and orthopedic complaints 
pertaining to the wrists and ankles.  Further, the veteran 
was involved in a motor vehicle accident in October 1982 in 
which he incurred internal and orthopedic injuries.  He was 
seen for a contusion of the left ankle in March 1973 and 
again in April 1974 for left ankle swelling.  No further 
chronic symptoms were noted following such treatments.  A 
left knee cyst was also clinically noted in an April 1974 
examination.  A periodic examination report dated in 
November 1976 contained the veteran's complaints of 
occasional problems with the ankles, chest aches, and pain 
of the lower trunk with strenuous work.  As mentioned, the 
veteran was injured in an October 1982 motor vehicle 
accident.  The discharge report executed following 14 days 
of hospitalization contains final diagnoses which included 
left rib fractures, left pulmonary contusion, ruptured 
spleen, diaphragmatic tear, renal hematoma, and chronic left 
hip pain.  Subsequent medical entries show steady 
recuperation, including good lung expansion and function 
with some tenderness associated with the rib fractures.  The 
veteran incurred a left ankle sprain in January 1985, and he 
also complained of left-sided pain during a routine physical 
that same month; the pain was deemed related to the 1982 
accident.  Further complaints of chest pain in December 1985 
were also deemed accident related sequela.

The veteran fell on his right hand in May 1987; a volar 
splint and Motrin were prescribed.  After further 
complaints, the veteran's right wrist was eventually x-rayed 
in November 1987, but the resulting films were found to show 
no abnormality.  A left wrist contusion was noted in 
November 1987, and a skin rash treated in January 1988 
resulting in a dermatologic referral.  That referral 
concluded in a diagnoses including leukokeratosis of the lip 
and symptoms consistent with scabies.  In an April 1991 
flight physical report, an examiner noted the veteran's 
history of fractured ribs, and left femur and pelvis 
injuries, but it was further noted that the veteran 
exhibited no sequelae.  In June 1993, the veteran was seen 
for pleuritic chest pains, and in September 1993 he was 
treated for ant bites or possible contact dermatitis.  On 
his February 1996 retirement examination report, the veteran 
indicated, in addition to other disabilities, that he had a 
history of chronic chest pains related to his broken ribs, 
chronic ankle and foot problems, and a right knee cyst.  The 
examiner noted residual pain secondary to fractured ribs and 
lichen planus of the lower lip, but offered no further 
elaboration on the veteran's other disabilities for which he 
is seeking service connection in this appeal.

After filing his claim for service connection, the veteran 
was examined by VA in October 1996 for joint and skin 
problems.  Some tenderness and tightness were found in the 
Achilles tendon; the veteran was able to dorsiflex each foot 
10 degrees and plantar flex to 15 degrees; lateral ligaments 
were noted to be somewhat relaxed with respect to the left 
ankle.  Further, no problems with the left femur and pelvis 
were detected.  X-rays of the left femur showed several 
sclerotic lines in the inferior pubic ramus, perhaps related 
to prior trauma, however, the concluding impression was that 
there was no evidence of bony abnormality of the left femur.  
X-rays of the ankles and chest were normal, except for 
notation of multiple healed posterior left rib fractures.  
Skin examination showed an erosive lesions of the lower lip, 
for which service connection is already in effect, no 
evidence of skin rashes, small left knee fibroma, no 
evidence of a right knee cyst, and redness and swelling over 
the right elbow from a spider bite. 

Also in October 1996, the veteran underwent general medical 
evaluation.  According to the report from that evaluation, 
the veteran complained of ankle pain and tendonitis pain of 
the Achilles tendon.  He relayed a history of right and left 
wrist injuries, but stated that his wrists were not 
bothering him at the time of examination.  The veteran also 
informed the examiner about the inservice motor vehicle 
accident causative of a hairline left femur and left rib 
fractures, but he reported that he did not manifest 
residuals of such injuries at the time of examination.  The 
veteran also complained of chronic skin rashes primarily 
over the elbow, but such rashes were not present at the time 
of the exam.  Pertinent findings included clear lung fields 
and no deformities of the chest with equal expansion and a 
normal musculoskeletal system.  The examiner diagnosed no 
specific residuals of right ankle injury, no residuals of 
wrist injuries, chronic skin rashes currently in remission, 
and no evidence of cysts on the knees; a fibroma of the 
right knee was found.   

At a VA orthopedic examination in October 1998, the veteran 
offered no complaints relative to his wrist, ankles, left 
femur, or pelvis.  Further, physical examination was 
negative for any pathological findings for those anatomical 
areas.  

Similarly, VA examination of the bones conducted in October 
1998 was negative for complaints or findings relative to 
these areas.  

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented well-grounded claims for 
service connection for the disabilities in question.  The 
1996 VA examinations, during which all the disabilities at 
issue were assessed were negative for current positive 
findings of impairment.  Moreover, the veteran did not even 
complain about the orthopedic disabilities for which he 
seeks service connection at his most recent VA examinations 
in 1998.  Thus, the medical evidence fails to establish that 
he manifests current pathology associated with these 
conditions.  Accordingly, in the absence of evidence 
substantiating the presence of such conditions, service 
connection is not in order.  See Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  E.g., Epps 126 F.3d at 1468.

In addition, because the claims are not well grounded, 
further medical evaluation is not required in this case 
given that the appellant cannot invoke the VA's duty to 
assist in further development of the claims.  See 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

II.  Increased ratings

The claims concerning the compensation level assigned 
service-connected disabilities addressed in this decision 
have been placed in appellate status by a notice of 
disagreement taking exception to the initial rating award 
dated in assigned the veteran's service-connected 
disabilities.  Accordingly, the veteran's claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claims.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
to the present.  Fenderson, at 127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 
98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
See also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history").  With respect to the 
claims resolved in this decision, this obligation was 
satisfied by the various examination reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records pertaining to the 
disabilities in question.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

The October 1996 VA examination showed enlargement of the 
tibial tubercle for both knees.  The right knee achieved 
flexion from 0 to 140 degrees, with increased crepitus noted 
throughout flexion and extension.  The left knee exhibited 
increased enlargement of the tibial tubercle relative to the 
right, as well as more severe crepitus with motion; some 
"patellar catching" was also noted on the left side.  
However, the knees were found to be stable and did not 
exhibit atrophy.  Also during that examination the veteran's 
arms were found to abduct to 180 degrees, forward flex to 
180 degrees, and rotate to 90 degrees; some bilateral 
crepitus was noted on range of motion.  

At his October 1996 VA general medical examination, the 
veteran complained of painful knees and ankles since 1973 
and 1974 parachute jump injuries.  He stated that the right 
knee was now more painful than the left.  He also complained 
of some discomfort upon abducting his arms for overhead 
work.  The examiner found no deformity of the chest and 
expansion was equal; no rib fractures were identified on 
palpation.  Pertinent x-rays performed in conjunction with 
the examinations showed no evidence of abnormality of the 
knees, normal shoulders, and multiple healed posterior left 
rib fractures.  The examiner diagnosed bilateral knee 
chondromalacia, bilateral Achilles tendonitis, right and 
left shoulder tendonitis (possibly bursitis), and no 
specific residuals of rib fractures.

At his October 1998 VA examination, the veteran complained 
of pain and stiffness affecting both shoulders, without 
weakness, swelling, heat, instability, buckling, locking, or 
fatigability.  He also complained of left knee pain, 
stiffness, swelling, locking, and occasionally heat and 
redness, without weakness.  With respect to the right knee, 
the veteran maintained that he suffered pain, stiffness, 
swelling, and locking, without heat, redness, or weakness.  
The veteran informed the examiner that his knees flared up 
at intervals varying from daily to once per week; the flare-
ups were said to last about one day and the severity was 
reported to be 9/10.  The shoulders were said to flare up at 
intervals varying from daily to weekly, be of one day's 
duration, and 4-5/10 in terms of severity.  Daily activity 
such as kneeling, lifting, carrying, and crawling were said 
to be affected by the flare-ups; rest, ice, elevation, and 
ibuprofen were said to relieve symptoms.  The veteran 
maintained that he lost a significant amount of range of 
motion during flare-ups, impacting some of the activities of 
daily living, such as restrained lifting and construction 
activities.  On physical examination, the veteran exhibited 
110 degrees of left shoulder abduction, normal adduction, 
normal extension, normal flexion, and 45 degrees of internal 
and external rotation.  The right shoulder exhibited 100 
degrees of abduction, normal adduction, normal extension, 
normal flexion, 90 degrees of internal rotation, and 90 
degrees of external rotation.  With regard to the left knee, 
the veteran showed normal flexion and extension, negative 
anterior and posterior drawer signs, positive lateral 
meniscus sign, positive patellofemoral or chondromalacia 
sign, and evidence of Osgood-Schlatter's disease.  The right 
knee showed normal flexion and extension, negative anterior 
and posterior drawer signs, positive patellofemoral sign, 
and evidence of Osgood-Schlatter's disease.  The shoulders 
and knees were painful throughout ranges of motion.  
However, the examiner found no objective evidence of painful 
motion, such as edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement; the veteran 
was noted to guard his movements.  The veteran's gait was 
noted to be normal, however; inspection of his shoes 
revealed worn external edges implying an everted gait 
compatible with the above-noted lateral meniscus sign.  The 
examiner diagnosed bilateral patellofemoral syndrome, 
bilateral meniscus injuries, and bilateral rotator cuffs, 
injuries.  

With regard to the veteran's residuals of rib fractures, the 
veteran reported in October 1998 that he experienced 
symptoms including pain and abnormal motion of the chest 
wall, occurring with deep breathing and lifting.  He 
complained of periods of flare-up of the old rib fractures 
of severity 5/10 occurring once per month of one day's 
duration.  The veteran described his symptoms as an aching 
kind of pain developing at the site of the old rib 
fractures.  Lifting was noted to spawn symptoms; alleviating 
factors were said to be nonsteroidal anti-inflammatory 
medications, rest, and ice.  Flare up of symptoms were noted 
to make lifting and walking difficult.  Activities of daily 
living were not noted to be affected by symptoms, but the 
examiner noted that the veteran needed to curtail his 
occupation in the construction business.  Physical 
examination revealed a callus formation on ribs 3-9 
anteriorily, but was otherwise unremarkable.  The examiner 
diagnosed status post left lateral chest injury with 
residual callus formation; in the findings the examiner 
noted that no malunion of the ribs was found.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in 
the veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service disease and 
its residuals in civil occupations.  38 C.F.R. § 4.1.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 ( 
1998).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 ( 1998).

A. Chondromalacia of the knees

Service connection for right and left knee chondromalacia 
was granted by the September 1997 rating decision on appeal, 
and a noncompensable rating under diagnostic code 5257 was 
therein assigned.  The noncompensable evaluations was made 
effective from August 1, 1996.  In a November 1998 rating 
decision, the RO increased the veteran's chondromalacia 
ratings to 10 percent under diagnostic codes 5257-5260, 
effective the date of the filing of his original claims for 
service connection.

Under the provisions of the Rating Schedule, a 10 percent 
rating is warranted for impairment of the knee manifested by 
slight recurrent subluxation or lateral instability, or 
flexion of the leg limited to 45 degrees, or for extension 
of the leg limited to 10 degrees, or malunion of the tibia 
and fibula with slight knee disability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability of the knee, flexion of the leg 
limited to 30 degrees, extension of the leg limited to 15 
degrees, or malunion of the tibia or fibula with moderate 
knee disability.  Further, a 30 percent rating is warranted 
for flexion of the leg limited to 15 degrees, or for 
extension limited to 20 degrees, or for malunion of the 
tibia of the tibia or fibula with marked knee disability, or 
severe subluxation or lateral instability of the knee.  In 
order for a 40 percent rating to be awarded, the veteran 
must manifest leg extension restricted to 30 degrees or 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261, and 5262 (1998).

After a careful review of the record, the Board finds that 
the severity of the veteran's service-connected knee 
disabilities are no more than 10 percent disabling.  The 
1996 VA general medical examination resulted in no evidence 
of abnormal knees while the 1996 VA joints examination 
showed right knee excursion from 0 to 140 degrees.  
Moreover, the most recent VA examination of the veteran's 
knees revealed normal flexion and extension.  Range of 
motion would have to be restricted to 30 degrees of flexion 
or 15 degrees of extension under the range of motion rating 
metric for a higher rating to be warranted.  Further, 
instability, recurrent subluxation, or other signs of 
moderate knee impairment were ruled out through the VA 
examinations.  The Board notes that the veteran complained 
of pain throughout knee range of motion at his most recent 
VA examination.  However, the examiner specifically found no 
objective evidence of painful motion and the veteran's 
complaints of pain were not supported by adequate pathology 
or evidenced by the visible behavior of the veteran.  Such 
evidence would be required pursuant to 38 C.F.R. § 4.40 for 
increased ratings based upon limitation of knee motion. 
Accordingly, the veteran's 10 percent rating for each knee 
is maintained.






B.  Tendonitis of the shoulders

Service connection for tendonitis of the left and right 
shoulders was granted via the September 1997 rating decision 
on appeal and a noncompensable rating assigned under 
diagnostic codes 5024-5201.  The rating for each shoulder 
was increased to 10 percent in the November 1998 rating 
decision, effective from the date receipt of the claim for 
service connection. 

Ratings for limitation of arm motion hinge on the degree of 
such limitation.  When a veteran is only able to raise his 
arm to shoulder level, whether that arm is his major or 
minor extremity, a 20 percent rating is in order.  When he 
is only able to raise the arm midway between shoulder level 
and his side, a 20 percent rating is warranted for the minor 
extremity and a 30 percent rating is warranted for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

The RO has also rated the veteran's shoulder tendonitis 
under diagnostic code 5024 corresponding to tenosynovitis.  
Under the Rating Schedule, both tenosynovitis and bursitis 
are rated based upon limitation of motion of the affected 
body parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Degenerative arthritis substantiated 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is to be applied for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints.  38 C.F.R. § 4.45 (1998).

The Board is of the opinion that the veteran's current 
tendonitis of the shoulders does not warrant ratings in 
excess of 10 percent for each side.  The RO has assigned 10 
percent ratings for each shoulder based upon painful motion 
pursuant to diagnostic codes 5024 and 5003.  In order for 
assignment of higher ratings based upon limitation of 
motion, the veteran must only be able to move his arm midway 
between shoulder level and his side.  The recent clinical 
results show that the veteran is able to move his arms far 
beyond such limitations.  Thus, the Board is unable to 
identify a basis to award a 20 percent rating or higher for 
the veteran's shoulder disabilities.

C.  Residuals of rib fractures

The only available rating for impairment of the ribs are 
those bearing on removal of the ribs.  The minimal 
compensable rating for rib impairment requires that the 
veteran have incurred resection of at least one rib without 
regeneration.  38 C.F.R. § 4.71a, Diagnostic Code 5297.  
While the veteran has complained of periods of flare-up of 
the old rib fractures, described as an aching kind of pain, 
the lack of any post-service pathology, aside from 
radiographic evidence of the old fractures, warrants the 
veteran's currently assigned zero percent rating as he does 
not manifest disability meriting the above described 10 
percent evaluation, given that his ribs are intact and fully 
healed.  

Accordingly, the Board is of the opinion that the RO's 
assignment of an initial noncompensable rating for this 
disability is correct.

In assessing the above service-connected disabilities, the 
Board has considered the extent to which the veteran's 
disabilities cause functional impairment, including 
functional impairment due to pain.  38 C.F.R. §§ 4.10, 4.40 
(1997).  The Board is of the opinion that the rating factors 
addressed in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
have been addressed by VA examinations and considered in 
assessment of the propriety of the current rating.  

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disabilities in question have not been shown to more 
nearly approximate the criteria for the next highest 
available rating.  38 C.F.R. § 4.7. 

Additionally, in its February 1998 statement of the case, 
the RO provided the veteran with the regulations pertinent 
to entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  The Board is required to address the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 only in cases where the issue is expressly 
raised by the claimant or the record before the Board 
contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.  


ORDER

Evidence of a well grounded claim for service connection for 
right ankle disability not having been submitted, the appeal 
with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
left ankle disability not having been submitted, the appeal 
with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
left femur and pelvis disability not having been submitted, 
the appeal with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
right wrist disability not having been submitted, the appeal 
with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
left wrist disability not having been submitted, the appeal 
with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
chronic skin rashes not having been submitted, the appeal 
with respect to that issue is denied.

Evidence of a well grounded claim for service connection for 
chest disability (status post pleural effusion and collapsed 
lung) not having been submitted, the appeal with respect to 
that issue is denied.

Evidence of a well grounded claim for service connection for 
residuals of multiple cysts not having been submitted, the 
appeal with respect to that issue is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia is denied.

Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia is denied.

Entitlement to an evaluation in excess of 10 percent for 
right shoulder tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
left shoulder tendonitis is denied.

Entitlement to a compensable evaluation for residuals of rib 
fractures is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

